Citation Nr: 1411306	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-14 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for enuresis.

2.  Entitlement to service connection for enuresis.  

3.  Entitlement to service connection for a kidney condition.  

4.  Entitlement to service connection for benign prostatic hypertrophy (claimed as prostate condition).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1977 to December 1977.  

These matters come to the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision issued by the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in March 2013.  A copy of the transcript is associated with the claims file.  

In addition to the paper claims file, there are Virtual VA and VBMS electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic files reveal a copy of the hearing transcript and additional VA treatment records.  

The RO indicated that it reviewed the additional treatment records prior to the issuance of the September 2012 Supplemental Statement of the Case.  The remaining documents are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.  

The reopened claim of service connection for enuresis and the claims of service connection for a benign prostatic hypertrophy and kidney condition are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In a final decision issued in February 1981, the RO denied the Veteran's claim of service connection for enuresis.

2.  The evidence added to the record since the February 1981 rating decision, when considered by itself or in connection with evidence previously assembled, relates to a previously unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for enuresis.  


CONCLUSION OF LAW

New and material evidence has been received since the February 1981 rating decision to reopen the claim of service connection for enuresis.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken hereinbelow, a discussion of whether VA has met its duties of notification and assistance is not required at this time.

The RO denied the Veteran's claim for service connection for enuresis in a February 1981 rating decision.  The claim was denied on the basis that enuresis preexisted service and was not aggravated by service.  

The Veteran was notified of this decision and of his appellate rights in a February 1981 letter, but did not perfect a timely appeal.  Moreover, no evidence was associated with the claims file within one year of the RO's decision.  As such, the February 1981 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2013).

Since the February 1981 rating decision, evidence has been received, including VA treatment records and the Veteran's lay assertion that he did not have enuresis or bed wetting prior to service, that raise a reasonable possibility that the Veteran's enuresis did not preexist service.  

This evidence is new in that it was not of record at the time of the February 1981 decision.  The evidence is also material because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran's enuresis did not exist prior to service, but instead, manifested in service.  

For those reasons, the Board finds that the evidence received since February 1981 rating decision warrants a reopening of the Veteran's claim of service connection for enuresis, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received to the reopen the claim of service connection for enuresis, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  


REMAND

The Veteran asserts that his enuresis, kidney condition, and benign prostatic hypertrophy had their onset in service.   

As an initial matter, the RO denied reopening of the claim of service connection for enuresis and did not consider the underlying merits of the claim.  

As the Board has granted the application to reopen, it cannot consider the merits of the claim unless it finds that the Veteran would not be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Given that the RO did not consider the claim for service connection on the merits, including a lack of consideration of the Veteran's lay testimony, the Board finds that adjudication of this claim on appeal would be in contravention of the law requiring all claims to be subject to one review on appeal to the Secretary.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010) (citing 38 U.S.C.A. § 7104(a)); see also id. at 403 (when the Board reopens a claim after the RO has denied reopening, the Board generally should remand the claim to the RO to consider the evidence and render a new decision). 

Further, to date, the Veteran has not been afforded VA examinations that address the nature and likely etiology of his claimed disabilities.  

The Veteran's service treatment records reveal no notations of kidney, prostate, or bladder conditions at enlistment.  The Veteran also denied a history of bedwetting on his report of medical history.  

During service, he complained of pain in his kidneys and was diagnosed with enuresis as a result of frequent bed wetting.  The Board notes that the Veteran was separated from service due to persistent enuresis and bed wetting.  

The Veteran testified in March 2013 that, since service, he had problems with his kidneys, prostate, and enuresis.  The Veteran indicated that the three disabilities were connected and treated together.  

The VA treatment records revealed a current assessment of benign hypertrophy of the prostate, kidney dysfunction, and ongoing problems with his urinary system, to include frequent urination.  

Based on the foregoing, the Board finds that medical examinations and opinions are necessary to determine the nature and likely etiology of the claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order obtain and associate with the record copies of any outstanding VA and private medical records referable to treatment rendered to the Veteran for the claimed enuresis, kidney condition, and benign prostatic hypertrophy.  

The Veteran should be notified that he may submit medical evidence and clinical records to support his claim.  

2.  The RO should then have the Veteran scheduled for a VA genitourinary examination to determine the nature and likely etiology of the claimed enuresis, kidney condition, and prostatic hypertrophy.  

The claims file and a copy of this Remand should be made available to the examiner for review in connection with his or her evaluation.  

Based on a review of the entire record, the examiner should provide a response to each of the following: 

A)  Provide an opinion as to whether the Veteran's enuresis pre-existed service.  The examiner should note his or her level of confidence in the opinion and state why.  

If the examiner finds that the claimed enuresis preexisted service, the examiner should then also provide an opinion as to whether the enuresis was permanently aggravated by service.  The examiner should note his or her level of confidence in the opinion and state why.  

If the examiner finds that the claimed enuresis did not preexist service, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the claimed enuresis had its clinical onset during service or otherwise is related to an event or incident of service.  

B)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the claimed kidney condition had its clinical onset during service or otherwise is related to an event or incident of service.

C)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the claimed prostatic hypertrophy had its clinical onset during service or otherwise is related to an event or incident of service.

If the examiner must resort to speculation to answer any questions, he or she should so indicate and explain why it would be speculative to respond.  

The examiner is also requested to provide a rationale for any opinion expressed.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


